     Case 4:19-cr-00418-SWW Document 21 Filed 07/26/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA,                        §
                                                 §
                           Plaintiff(s)          §
                                                 §      Case No. 4:19CR00418-01 SWW
                                                 §
              vs.                                §
                                                 §
BILAL AL-RAYANNI,                                §
aka BILAL KASSIM ALAWDI                          §
                                                 §
                           Defendant(s)          §


                               MOTION FOR CONTINUANCE

       Comes now, the Defendant, Bilal Al-Rayanni aka Bilal Kassim Alawdi, by and

through undersigned counsel, Mark F. Hampton, and moves this Court for a continuance

as follows:

       1.           The Court has previously set this matter down for trial on or about August

26, 2019, at 9:30 a.m.

       2.           Defendant requests a continuance of the August 26, 2019 jury trial date to

a new date set by the Court.

       3.           Defense counsel was recently retained and needs additional time to receive

and review discovery and prepare for trial.

       3.           Defense Counsel has spoken with AUSA Michael Gordon and he does not

object to this motion. This motion is not made for delay or harassment.

       WHEREFORE PREMISES CONSIDERED, Defendant, Bilal Al-Rayanni aka

Bilal Kassim Alawdi, moves this Court for a continuance of the trial date set for August



                                                 1
     Case 4:19-cr-00418-SWW Document 21 Filed 07/26/19 Page 2 of 2



26, 2019, to a new date set by the Court. Further Defendant waives speedy trial as set out

herein.

                                             Respectfully submitted,


                                             Mark F. Hampton
                                             Arkansas Bar No. 85066
                                             Attorney for Defendant
                                             1122 West Capitol Avenue
                                             Little Rock, Arkansas 72201
                                             (501) 376-6277
                                             (501) 376-6279 fax
                                             MarkFHampton@aol.com


                             CERTIFICATE OF SERVICE

I hereby certify that on July 26, 2019, I electronically filed the foregoing with the Clerk
of Court using CM/ECF system, which shall send notification of such filing to the
following:

Michael Gordon
Assistant United States Attorney
P. O. Box 1229
Little Rock, Arkansas 72901




                                             Mark F. Hampton
                                             Arkansas Bar No. 85066
                                             Attorney for Defendant
                                             1122 West Capitol Avenue
                                             Little Rock, Arkansas 72201
                                             (501) 376-0277
                                             (501) 376-6279 fax
                                             MarkFHampton@aol.com




                                            2
